107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Duane DONALDSON, Appellant,UNITED STATES of America, Appellee.
No. 96-2105.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 18, 1997.Filed Feb. 28, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Duane D. Donaldson appeals the district court's1 dismissal of his 28 U.S.C. § 2255 motion challenging his 18 U.S.C. § 924(c) conviction.  Having reviewed the record and the parties' briefs on appeal, we conclude that the district court properly denied relief and that no further discussion is warranted.  See Bousley v. Brooks, 97 F.3d 284, 287-88 (8th Cir.1996).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE WILLIAM G. CAMBRIDGE, Chief Judge, United States District Court for the District of Nebraska